Title: To Benjamin Franklin from Samuel Cooper Johonnot, 20 September 1782
From: Johonnot, Samuel Cooper
To: Franklin, Benjamin


Respected Sir
Geneva 20 Sep. 1782
Your Letter of the 11t Inst. Which put an End to your long Silence gave Me great Pleasure, but at the same Time I am surpriz’d at not receiving any News from America since the 3d February. However I must take Patience. We are All well here & hope that is the Case with You,— I am perfectly sensible of the good Advice You give Me in your Letter, I shall make every Effort to persuade You that it is not lost upon Me,—. I am perfectly contented with my present Situation, & in wishing You every Blessing You can enjoy I subscribe Myself with the greates Respect & Gratitude Your Most humble & obedient Servant
Samuel Cooper Johonnot.

N.B. Mr. Pigott present his respectful Compliments to You, & would write but He thinks He would not take up your precious Time.— S. C J.
His Excellency Doctor Franklin.

 
Addressed: To His / Excellency Benjamin Franklin Esqr. / Passy / near / Paris
